Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to papers filed January 12, 2022. Claims 1-4 and 10-16 and 31 are pending in the application. Claims 17-19 and 25-29 have been canceled, claim 1 has been amended by Applicants’ amendment filed on January 12, 2022. No claims were newly added.
Therefore, claims 1-4, 10-16 and 31 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
                               Cross-Reference to Related Application 
In response to Applicant’s amendment of the specification filed on January 12, 2022 to reflect the status of the now U. S. Patent No. 10,415,015, the objection to the specification has been withdrawn.
Provisional Double Patenting 
In view of Applicants’ cancelation of claims 17-19 and 25-29, the rejection of claims 1-4, 10-19, 25-29 and 31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 100-119 of copending Application No. 17/229,113 in view of June et al., (WO 03/057171 A2; publication date July 17, 2003; of record; Citations are from the National Stage U.S. Patent No. 7,638,325. The National Stage is deemed an English language translation of the PCT) has been withdrawn.


Claim Rejections - 35 USC § 112
In view of Applicants’ arguments for support of claims 1 and 31 at least in paragraphs [00311] to [00318] on pages 81-84 of the original Specification as-filed (paragraphs [0486]-[0493] of the published applicaiotn), the rejection of claims 1-4, 10-16 and under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn 

    PNG
    media_image1.png
    587
    621
    media_image1.png
    Greyscale


Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 1-4, 10-16 and 31 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In the present instance, claims 1 and 31 recite the broad recitation “an artificial antigen presenting cell”, and the claim also recites specific types of artificial antigen presenting cells, i.e., a K562 myeloid cell, which is the narrower statement of the range/limitation.
Claim 1 is indefinite in the recitation of “an amino acid sequence as set forth in SEQ ID NO:27”. The recitation of an amino acid sequence is broadly interpreted as comprising the full length of SEQ ID NO:27 or any amino acid domain within that sequence. As such the metes and bound of the claim are indefinite. The examiner recommends to amend the claim to recite “encoding the amino acid sequence of SEQ ID NO: 27”. 
Claim 31 remains indefinite in its recitation at line 7 of “a nucleic acid encoding SEO ID NO:27”. The practitioner in the art would readily understand that nucleic acid sequences encode peptides or proteins containing amino acids. In fact, the Specification discloses at paragraph [0384] that SEQ ID NO:27 is the amino acid sequence of the mFc-7C12 scFv clone. Thus the mates and bounds of the claim are indefinite.
Claims 2-4, 10-16 are indefinite insofar as they depend from claim 1.
Response to Applicants’ Arguments as they apply to rejection of claims 1-4, 10-16 and 31 under 35 USC § 112, second paragraph
At page 6 of Applicants’ remarks filed on 1/12/2022, Applicants essentially argue that: “the recitation of "a K562 myeloid cell" is not merely expressing "an example" or "a preference" within a broader range. Rather, the wording of the claims recites that the artificial antigen presenting cell (aAPC) comprises a K562 myeloid cell. It would have therefore been understood by one skilled in the art that the K562 myeloid cell is an explicit limitation of the claim and not 
	The Specification discloses artificial antigen presenting cells (aAPCs), comprising myeloid cells transduced with one or more viral vectors for the expansion of cells for tumor immunotherapy applications (paragraphs [0005] [0008]). The K562 myeloid leukemia cells are a type of genetically modified cells. Other type of myeloid cells include EM-2 cell (paragraph [0051] of the published application).  The Specification also teaches the genetically modified MOLM-14 human leukemia cell line and the closely-related MOLM-13 cells  (paragraph [0005]). In fact the specification states “the unexpected finding that engineered myeloid lineage cells, including MOLM-13, MOLM-14, EM-3, and EM-2 cells, transduced with additional costimulatory molecules, including CD86 (B7-2), 4-1BBL (CD137L), and OX40L (CD134L), provide for superior and highly efficient expansions of TILs in large numbers with minimal variability, reduced cost, and no reliance on human blood samples as a source of PBMCs, with the benefit of using an aAPC which can be produced efficiently from a master cell bank” (paragraph [0007]). Therefore, the specification provides support for populations of 
artificial antigen presenting cells (aAPCs) comprising various myeloid lineage cell lines. Thus, it is unclear whether the K562 myeloid cell is an explicit limitation of the claim or merely one example. It would be remedial to amend the claim to recite a population of artificial antigen presenting cells (aAPCs) comprising a K562 myeloid leukemia cell.
	The examiner notes that the amino acid sequence of SEQ ID NO:27 is free of prior art.

Conclusion
Claims 1-4, 10-16 and 31 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633